Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 1 of 15




                   Exhibit C
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 2 of 15




                                   U N I T E D S TAT E S D I S T R I C T C O U R T
                                    DISTRICT OF MASSACHUSETTS



DAMARIS JUSTINIANO, as the Personal
Representative of the Estate of
WILFREDO JUSTINIANO, JR.,


              P l a i n t i ff ,
                                                           C . A . N O . : L : 1 5 - C V- 11 5 8 7 - N M G
       V .




STEPHEN WALKER, AND TIMOTHY P.
ALBEN,

              Defendants.




TO:
       David J. Officer, Esq. Thomas V. DiGangi, Esq.
       David J. Officer, P.C. Assistant Attorney General
       P. O . B o x 4 2 3 O f fi c e o f t h e A t t o r n e y G e n e r a l
       Southborough, MA 01772 One Ashburton Place, Room 1813
                                                   Boston, MA 02108

                                         NOTICE       OF     SUBPOENA
                KEEPER             OF   RECORDS        FOR     D E PA RT M E N T       OF     S TAT E
                                                    P O L I C E


    PLEASE TAKE NOTICE that in connection with the above-captioned proceeding

and pursuant to Federal Rule of Civil Procedure 45, Plaintiff Damaris Justiniano, by her

attorneys, has issued and caused to be served a subpoena commanding production of

documents upon the Keeper of Records for Department of State Police, Office of the

Chief Legal Counsel, 470 Worcester Road, Framingham, MA 01702. The subpoena

commands the production of the documents IDENTIFIED in the attached Schedule A

to be delivered for inspection on November 20, 2015 at 10:00 a.m.at Milligan Rona
        Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 3 of 15



Duran & King LLC, 50 Congress Street, Suite 600, Boston, MA 02109. You will be

invited to inspect any and all documents produced pursuant to this subpoena.

                                           Respectfully submitted.


Dated: November 10, 2017
                                           riyas J^erfia (BBO# 642964)
                                           Gregory N. Corbin (BBO# 687957)
                                           Kasey A. Emmons (BBO# 697229)
                                           MILLIGAN        RONA     DURAN   &   KING   LLC
                                           50 Congress Street, Suite 600
                                           Boston, MA 02109
                                           Tel: (617) 395-9570
                                           Fax: (855) 395-5525
                                           iir@mrdklaw.com
                                           gnc@ mrdklaw.com
                                           kae@mrdklaw.com


                               C E RT I F I C AT E   OF   SERVICE


      1, llyas J. Rona, hereby certify thaf a true copy of the above document was served
upon the attorney of record for each other party by mail and email on November 10,
2017.                                                ~

Dated: November 10, 2017




                                                 2
          Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 4 of 15



                                      SCHEDULE      A


    1. A complete copy of any internal investigation files regarding Stephen

Walker.


    2. All documents related to any complaints, including citizen complaints and

complaints by fellow troopers, filed or reported against Stephen Walker.

    3. A complete copy of Stephen Walker's entire persomrel file.

    4. A complete copy of Stephen Walker's entire disciplinary history.

    5. All use of force reports referencing, filed, or completed by Stephen Walker.

    6. All use of force reports for June 14, 2013.

    7. All use of force reports related to the Plaintiff's claims.

    8. All use of force reports related to Wilfredo Justiniano.

    9. All non-privileged documents, including any communications, SMS

messages, social media posts, comments or messages, or email involving the Defendant

or any of its employees from June 14, 2013 to the present regarding Wilfredo.

    10. All non-privileged documents, including any communications, SMS

messages, social media posts, comments or messages, or email involving the Defendant

or any of ifs employees from June 14, 2013 to the present related to the Plaintiff's

Claims.


    11. All documents supporting the Executive Office of Public Safety and

Security's denial of the Plaintiff's Massachusetts Tort Claims Act claim.

    12. All data regarding or referencing interactions, interventions, or dispatches

where the Department of State Police responded to a medical emergency or a call of a
          Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 5 of 15




person in need of nnedical attention, from January 1, 2006 to the present.

     13. All data regarding or referencing interactions, interventions, or dispatches

where the Department of State Police responded to a medical emergency or a call of a

person in need of medical attention and there was use of force, from January 1, 2006 to

the present.

     14. All data regarding or referencing interactions, interventions, or dispatches

where the Department of State Police responded to a medical emergency or a call of a

person in need of medical attention, and there was lethal use of force, from January 1,

2006 to the present.

     15. All data regarding or referencing interactions, interventions, or dispatches

by the Department of State Police that resulted in a fatality, from January 1, 2001 to the

present.

     16. All documents related to the proper use of pepper-spray. Mace, or OC

spray, including but not limited to all policies, procedures, training materials, policy

discussions, emails, or memoranda.

     17. [Omitted]

     18. All policies, procedures, and training materials regarding the interactions

by state police troopers with citizens in need of medical attention.

     19. All policies, procedures, and training materials regarding the proper ways

to deescalate an interaction between a trooper and an individual undergoing a mental

crisis.




                                               2
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 6 of 15



    20. All policies, procedures, and training materials relating to weapons training

provided to troopers prior to June 14, 2013.

    21. All policies, procedures, and training materials related to weapons training

provided to troopers after June 14, 2013.

    22. All policies, procedures, and training materials related to mental health

training provided to troopers prior to June 14, 2013.

    23. All policies, procedures, and training materials related to mental health

training provided to troopers after June 14, 2013.

    24. All policies, procedures, and training materials related to crisis intervention

training provided to troopers prior to June 14, 2013.

    25. All policies, procedures, and training materials related to crisis intervention

training provided to troopers after June 14, 2013.

    26. All documents referencing crisis intervention training, its cost, feasibility,

advantages, disadvantages, or use in other jurisdictions, from January 1, 2006 to the

present.

    27. All data regarding interactions where the Department of State Police

interacted with someone undergoing a mental crisis, from January 1, 2006 to the

present.

    28. [Omitted]

    All data regarding interactions where the Department of State Police interacted

with someone undergoing a mental crisis that involved the use of force against a citizen,

from January 1, 2006 to the present.



                                               3
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 7 of 15



    29. All data regarding interactions where the Department of State Police

interacted with someone undergoing a mental crisis that involved the lethal use of force

against a citizen, from January 1, 2006 to the present.

    30. All data regarding interactions where the Department of State Police

interacted with someone undergoing a mental crisis that resulted in the death of a

citizen, from January 1, 2006 to the present.

    31. All documents, including but not limited to training materials, policies, and

procedures, related to the proper use of force.

    32. [Omitted]

    33. [Omitted]

    34. All documents, including but not limited to memoranda, policy reviews,

meeting minutes, transcripts, or emails referencing or discussing Defendant's policy on

troopers responding to 911 medical emergency calls.

    35. All documents, including but not limited to memoranda, policy reviews,

meeting minutes, transcripts, or emails referencing or discussing Defendant's policy on

troopers responding to 911 calls where no crime had been committed.

    36. All turret tapes related to Wilfredo Justiniano and/or Plaintiff's Claims.

    37. All turret tapes from June 14, 2013.

    38. All radio traffic recordings and transcripts from June 14, 2013.

    39. All dispatch logs from June 14, 2013.

    40. All text messages to or from Stephen Walker from June 14, 2013.

    41. All text messages relating to Stephen Walker from June 14, 2013.


                                                  4
        Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 8 of 15



    42. All text messages related to the Plaintiff's claims from June 14, 2013.

    43. All telephone call recordings from June 14, 2013.

    44. All telephone call recordings related to the Plaintiff's Claims from June 14,

2013.


    45. [Omitted]

    46. All non-privileged documents containing statements by witnesses to the

Plaintiff's claims, including but not limited to statemetns by Karen Kyriakides, Kevin

Hutton, Rhoda Christmas, Joann Silva-Winbush, Shannon MacKeen, Stephen Walker,

and any other first responder or state trooper. .

    47. All investigator notes related to the Plaintiff's claims, including but not

limited to notes of interviews of or statements by Karen Kyriakides, Kevin Hutton,

Rhoda Christmas, Joann Silva-Winbush, Shannon MacKeen, Stephen Walker, and any

other first responder or state trooper.

    48.: The entire investigation file relating to the shooting of Wilfredo Justinano

on June 14, 2013.

    49. All use of force reports submitted or completed from April 15, 2013 to

October 31, 2013.

    50. All first responder reports related to the Plaintiff's claims.

    51. All documents related to, referencing, or memorializing first responder

interviews related to the Plaintiff's Claims.


    52. [Omitted]




                                                5
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 9 of 15



    53. All photographs related to the Plaintiff's claims, including the original

resolution, digital, color format of the photograph.

    54. All officer injury reports related to the Plaintiff's claims.

    55. All documents related to weapon discharges that occurred on June 14, 2013.

    56. Documents sufficient to identify all troopers, officers, local officers, and

emergency personnel on the scene before, during, and immediately after Wilfredo's

death on June 14, 2013.

    57. Documents sufficient to identify all witnesses of the Plaintiff's Claims.

    58. All psychiatric or psychological assessments of Sfephen Walker.

    59. [Omitted]

    60. All documents referencing concerns of Stephen Walker fitness-for-duty.

    61. All fitness-for-duty evaluations of Stephen Walker.

    62. All documents referencing or discussing Stephen Walker's debt, stability of

home life, bankruptcies, or drug use.

    63. All lab reports related to the Plaintiff's claims.

    64. All ballistics evidence related to the Plaintiff's Claims.


    65. All forensic reporfs related to the Plaintiff's claims.

    66. All documents and evidence provided to the Norfolk District Attorney

related to Wilfredo's death on June 14, 2013.

    67. All communications with Norfolk District Attorney related to Wilfredo's

death on June 14, 2013.

    68. All surveillance videos related to the Plaintiff's Claims.




                                                6
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 10 of 15



    69. All surveillance videos from June 14, 2013.

    70. All surveillance videos related to Wiltredo Justiniano.

    71. All local police reports or incident reports related to the Plaintiffs Claims.

    72. All documents regarding Stephen Walker's training, including any training

on the use of force, the use of lethal force, the use of pepper spray, the use of a sidearm,

de-escalation techniques, interactions with individuals in the middle of mental health

crises, or interactions with individuals in need of medical attention.

    73. All complaints, amended complaints, demand letters, or other documents

which contain allegations that the Department of State Police has engaged in or is

engaging in unreasonable, negligent, or reckless acts or omissions and that negligence

resulted in the death or injury of someone, from January 1, 2006 to the present.

    74. All complaints, amended complaints, demand letters, or other documents

which contain allegations that the Department of State Police has engaged in or is

engaging in unreasonable, negligent, or reckless acts or omissions and that negligence

resulted in the death or injury of someone in the middle of a mental crisis, from January

1, 2006 to the present.

    75. All complaints, amended complaints, demand letters, or other documents

which contain allegations that the Department of State Police has engaged in or is

engaging in unreasonable, negligent, or reckless acts or omissions and that negligence

resulteti in the death or injury of someone in need of meciical attention, from January 1,

2006 to the present.

    76. [Omitted]



                                                7
        Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 11 of 15




    77. [Omitted]

    78. All documents related to or referring to the use of Cruiser 696 on June 14,

2013.


    79. All video, pictures, drawings, sketches, images, film, or other pictographs

related to the Plaintiff's claims.


    80. All CAD messages from June 14, 2013.

    81. All CAD messages relating to the Plaintiff's Claims

    82. All CAD messages for Stephen Walker from June 1, 2013 to June 30, 2013.

    83. All Mobile Computing, Law Enforcement Record Management System

messages and data from June 14, 2013.

    84. All Mobile Computing, Law Enforcement Record Management System

messages and data relating to the Plaintiff's Claims.

    85. All Mobile Computing, Law Enforcement Record Management System

messages and data for Stephen Walker from June 1, 2013 to June 30,2013.

    86. All Field Reporting (APR) messages and data from June 14, 2013.

    87. All Field Reporting (APR) messages and data relating to the Plaintiff's

Claims.


    88. All Field Reporting (APR) messages and data for Stephen Walker from June

1, 2013 to June 30, 2013.

    89. All contracts, agreements, letters of intent, proposals, memoranda, or notes

related to the use or possible use of dashcams.


                                              8
      Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 12 of 15



    90. All reviews of whether or not to install dashcams on cruisers, including any

discussions, meetings, hearings, trials, tests, presentations, memoranda, draft

memoranda, emails, or incident reports

    91. All contracts, agreements, letters of intent, proposals, memoranda, or notes

related to the use of possible use of body cams.

    92. All reviews of whether or not to require troopers to wear body cams,

including any discussions, meetings, hearings, trials, tests, presentations, memoranda,

draft memoranda, emails, or incident reports

    93. All dashcam footage from June 14, 2013.

    94. All body cam footage from June 14, 2013.

    95. All MBTA video footage or still photographs from June 14, 2013.

    96. All civilian video footage from June 14, 2013.

    97. All video footage, regardless of source, from June 14, 2013.

    98. [Omitted]

    99. All communications between the Defendant and Norfolk County District

Attorney's office regarding the Plaintiff's claims.

    100. All documents related to Crisis Intervention Training ("CIT"), including

any power point presentations, slide shows, handouts, emails, faxes, proposals, or

memoranda.


    101. All documents related to the "Memphis Model," including any power point

presentations, slide shows, handouts, emails, faxes, proposals, or memoranda.

    102. [Omitted]



                                                9
            Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 13 of 15




       103. [Omitted]

       104. [Omitted]

       105. [Omitted]

       106. All communications, including emails, to or from Lt. Col. Alben related to

t h e P l a i n t i ff ' s C l a i m s .


       107. All communications, including emails, to or from Lt. Col. Alben related to

Stephen Walker.

       108. All communications, including emails, to or from Stephen Walker related to

t h e P l a i n t i ff ' s C l a i m s .


       109. All communications, including emails, to or from Stephen Walker after June

14, 2013.

       11 0 . [ O m i t t e d ]

       111. All documents provided to any expert you retain in this matter.

       112. All drafts, including drafts with redlines, provided to or from any expert

you retain in this matter.

       113. All documents you intend to present at a trial on this matter.

       114. All audio recordings of witness interviews or witness statements made or

obtained in connection with the shooting of Wilfredo Justiniano and/ or Plaintiff's

Claims, including but not limited to recordings of the interviews of or statements by

Karen Kyriakides, Kevin Hutton, Rhoda Christmas, Joann Silva-Winbush, Shannon

MacKeen, Stephen Walker, and any other first responder or state trooper.


                                               10
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 14 of 15



    115. All documents received from New Bedford Police Department concerning

Wilfredo Justiniano.

    116. All communications between Massachusetts State Police and New Bedford

Police Department concerning Wilfredo Justiniano.

    117. All 911 audio recordings from June 14, 2013 relating to Wilfredo Justiniano,

Karen Kyriakides, Kevin Hutton, Rhoda Christmas, Joann Silva-Winbush, Shannon

MacKeen, or Stephen Walker, regardless of municipality or state office which received

the 911 calls or to which the 911 calls were routed. This includes but is not limited to the


towns of Braintree, Milton, and Randolph, the City of Quincy, and any state office.

    118. All 911 call transcripts from June 14, 2013 relating to Wilfredo Justiniano,

Karen Kyriakides, Kevin Hutton, Rhoda Clu-istmas, Joann Silva-Winbush, Shannon

MacKeen, or Stephen Walker, regardless of municipality or state office which received

the 911 calls or to which the 911 calls were routed. This includes but is not limited to the


towns of Braintree, Milton, and Randolph, the City of Quincy, and any state office.

    119. All documents and emails referring to the adoption or use of TASERS after

June 14, 2013.

    120. All documents and emails relating to or referring to Stephen Walker's

reassignment away from Logan Airport and/or F Troop, including but not limited to

reasons for the reassignment, the conduct, behavior, or incidents that prompted the

reassignment.

    121. All documents and emails relating to or referring to Stephen Walker's

reassignment away from Logan Airport and/or F Troop, including but not limited to


                                               11
       Case 1:15-cv-11587-DLC Document 99-3 Filed 09/27/19 Page 15 of 15



reasons for the reassignment, the conduct, behavior, or incidents that prompted the

reassignment.

    122. All documents showing, reflecting, or constituting a query or search of

Wiltredo Justiniano, Jr.'s CORI, CJIS, NCIC, "Triple I," or any other database by any

member of the Massachusetts State Police.


    123. All documents showing, reflecting, or constituting a query or search of

Massachusetts passenger vehicle registration 712FR9, whether through CJIS, RMV, or

any other database by any member of the Massachusetts State Police.

    124. All documents showing, reflecting, or purporting to state that Wiltredo

Justiniano, Jr. is violent towards police.

    125. An unredacted copy of Stephen Walker's Concise Officer History, showing

all internal investigations, external investigations, use of force, workplace violence, in

vehicle pursuit.

    126. Documents sufficient to show the allegations against Stephen Walker,

whether sustained or otherwise.


    127. Documents sufficient to show the findings and any disciplinary actions

taken against Stephen Walker as a result of any the allegations against Stephen Walker,

whether sustained or otherwise.


    128. To the extent not requested above, all documents referencing Wiltredo

Justiniano.

    129. Documents sufficient to show Stephen Walker's height and weight in 2013.




                                               12
